UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1560


DAVID A. BARDES, individually, as a taxpayer,

                Plaintiff - Appellant,

          v.

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00340-CCE-JLW)


Submitted:   October 28, 2014             Decided:   November 6, 2014


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David A. Bardes, Appellant Pro Se.    Douglas William Hanna,
GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David A. Bardes appeals the district court’s orders

granting   Massachusetts        Mutual   Life     Insurance     Company’s     motion

for     summary     judgment      and     denying        Bardes’s   motion       for

reconsideration.         We     have   reviewed     the    record   and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Bardes v. Mass. Mut. Life Ins. Co., No.

1:11-cv-00340-CCE-JLW (M.D.N.C. Apr. 28, 2014 & June 4, 2014).

We    dispense    with   oral    argument    because      the   facts   and   legal

contentions      are   adequately      presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2